Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on December 21, 2021 is acknowledged.
3.	Claims 1-11 and 14-15 are cancelled.
4.	Claims 12-13 and 16-20 are pending in this application.


Withdrawn Objections and Rejections
6.	Objection to claim 12 is hereby withdrawn in view of Applicant’s amendment to the claim.
7.	Objection to claim 17 is hereby withdrawn in view of Applicant’s amendment to the claim.
8.	Rejections of claims 14-15 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of Applicant’s amendment to the claims.
9.	Rejection of claim 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is hereby withdrawn in view of Applicant’s amendment to the claim.
10.	Rejection of claims 12-20 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Deghennghi et al (US 2003/0044463, filed with IDS), is hereby withdrawn in view of Applicant’s amendment to the claims. 
Maintained Objection
11.	Objection to the abstract is maintained, as set forth in the previous office action.

Response to Applicant’s Arguments
12.	Applicant did not respond to this objection. Therefore, the objection is maintained herein.


New Rejection
35 U.S.C. 112(a)
New Matter Rejection
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 12-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to a homogeneous teverelix-TFA composition having a molar ratio of teverelix to TFA of at least 1:2.4 and at or below 1:2.8, such that for each mole of teverelix in the composition…wherein increase in degradation products caused by deamidation is below 6% in the composition of teverelix-TFA of 10 mg/ml after storage at 40C for 1 month. The claims in question recite a “wherein increase in degradation products caused by deamidation is below 6% in the composition of teverelix-TFA of 10 mg/ml after storage at 40°C for 1 month”. 
Lack of Ipsis Verbis Support
15.	The specification is void of any literal support for the “wherein increase in degradation products caused by deamidation is below 6% in the composition of teverelix-TFA of 10 mg/ml after storage at 40°C for 1 month” claimed. Figure 7 discloses the following: 
    PNG
    media_image1.png
    424
    613
    media_image1.png
    Greyscale
. Instant specification discloses that “After one month for the 10 mg/ml solutions, and two weeks for the 1 mg/ml solutions, teverelix purity analysis was repeated using the method already described. The purity of the solutions after the relevant period, is presented in table 12 below (see paragraph [0087]). Table 12 is as follows: 
    PNG
    media_image2.png
    117
    292
    media_image2.png
    Greyscale
. The 1:2.8 ratio shows for 10 mg/ml after 1 month is 93.49% purity. This implies that the impurity is 6.51%, which is not below 6%. Additionally, the purity and/or impurity at molar ratio of between 2.2 to 2.8 is unknown. Therefore, there is no support for “wherein increase in degradation products caused by deamidation is below 6% in the composition of teverelix-TFA of 10 mg/ml after storage at 40°C for 1 month” claimed.


Lack of Implicit or Inherent Support
16.	“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP 2163. Thus support can be furnished implicitly or inherently for a specifically claimed limitation. However, the specification lacks any implicit or inherent support for the claimed “wherein increase in degradation products caused by deamidation is below 6% in the composition of teverelix-TFA of 10 mg/ml after storage at 40°C for 1 month” claimed. As explained supra, there is no support for any concept of “wherein increase in degradation products caused by deamidation is below 6% in the composition of teverelix-TFA of 10 mg/ml after storage at 40°C for 1 month” in the specification. The 1:2.8 ratio shows for 10 mg/ml after 1 month is 93.49% purity. This implies that the impurity is 6.51%, which is not below 6%. Additionally, the purity and/or impurity at molar ratio of between 2.2 to 2.8 is unknown. Therefore, there is no support for “wherein increase in degradation products caused by deamidation is below 6% in the composition of teverelix-TFA of 10 mg/ml after storage at 40°C for 1 month” claimed.


CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654